                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                        Case No. 17-cr-20657-3
                                                         Hon. Matthew F. Leitman
v.

CAWON LYLES,

      Defendant.
__________________________________________________________________/
ORDER DIRECTING FEDERAL COMMUNITY DEFENDER’S OFFICE (FCDO)
        TO ASSIGN SUBSTITUTE COUNSEL FOR DEFENDANT

       At the direction of the Court, the FCDO previously assigned attorney Glenn

Simmington to represent Defendant Cawon Lyles in connection with Mr. Lyles’ request

for compassionate release. Due to Mr. Simmington’s trial commitments, he is not currently

able to turn his attention to Mr. Lyles’ case. Because there is an element of time-sensitivity

to Mr. Lyles’ request for compassionate release, the Court concludes that the best course

of action is to arrange for the appointment of substitute counsel for Mr.

Lyles. Accordingly, the Court terminates Mr. Simmington’s appearance as counsel for Mr.

Lyles and directs FCDO to assign new counsel for Mr. Lyles.

       IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: July 14, 2021




                                              1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 14, 2021, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
